 592DECISIONSOF NATIONALLABOR RELATIONS BOARDHouston Typographical Union No 87 and Houston Shopping News Company,d/b/a Naylor Type and MatsCase 23-CB-995May 20, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn February 24, 1970, Trial Examiner Thomas SWilson issued his Decision in the above-entitled proceeding, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, the Respondentfiled exceptions to the DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following modi-ficationsThe Trial Examiner found that the Respondentrestrained and coerced the Employer in violation ofSection 8(b)(1)(B) of the Act by fining SuperintendentWilliam Browning for allegedly failing to adhere to thecollective-bargaining agreement in bypassing ForemanJones and hiring a nonunion man as assistant foremanWe agree Stripped to its essentials, this is a situationwhere Respondent took such action so as to renderSuperintendentBrowning, a representative of theEmployer, more amenable to its interpretation of howthe contract should be applied, i e , selection of theassistant foreman by the foreman rather than by thesuperintendent and of a union rather than a nonunionmember, thus depriving the Employer of the effectiverepresentation that it is entitled to under the Act 'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, as modified herein, andorders that the Respondent, Houston TypographicalUnion No 87, Houston, Texas, its officers, agents,and representatives, shall take the action set forth in'We find it unnecessary to decide whether as found by the TrialExaminer the foregoing conduct also violates Sec 8(b)(I)(A) of theActthe Trial Examiner s Recommended Order, as so mod-ifiedDelete from the first paragraph of the attached Appen-dix that part which reads "and abide by its terms"and substitute therefor "and we intend to carry outthe Order of the Board, and abide by the following "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S WILSON, Trial Examiner Upon a chargeduly filed on October 9, 1969, by Houston ShoppingNews Company, d/b/a Naylor Type and Mats, hereinreferred to as the Company or the Charging Party,the General Counsel of the National Labor RelationsBoard, herein referred to as the General Counsel' andthe Board, respectively, by the Regional Director forRegion 23, Houston, Texas, issued its complaint datedNovember 3, 1969, against Houston Typographical UnionNo 87, hereinafter referred to as the RespondentThe complaint alleged that Respondent had engagedin and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(1)(A) and(B) and Section 2(6) and (7) of the Labor ManagementRelationsAct, 1947, as amended, herein referred toas the ActRespondent duly filed its answer admitting certainallegations of the complaint but denying the commissionof any unfair labor practicesPursuant to notice a hearing thereon was held beforeme in Houston Texas, on December 8, 1969 All partiesappeared at the hearing, were represented by Counsel,and were afforded full opportunity to be heard, to prod-uce and cross examine witnesses, and to introduce evidence material and pertinent to the issues At the conclulion of the hearing, oral argument was waived Briefswere received from General Counsel on January 14,1970, and a document labeled "Reply of RespondenttoMemorandum of the General Counsel to the TrialExaminer" on January 19, 1970 Although received afterthe required filing date thisReply" brief has beenconsideredUpon the entire record in the case and from myobservation of the witnesses I make the followingFINDINGS OF FACTITHEBUSINESSOF THE COMPANYThe complaint alleged, the answer admitted, and Itherefore findHouston Shopping News Company, d/b/a Naylor Typeand Mats, is, and has been at all times material herein,a corporation duly organized under and existing bythe virtue of the laws of the State of Texas At alltimes material herein the Company has maintained itsprincipal office and place of business at 2520 Robin'This term specifically includes the attorney appearing for the GeneralCounsel atthe hearing182 NLRB No 91 HOUSTON TYPOGRAPHICAL UNIONHood, Houston, Texas, and is, and has been at alltimes material herein, engaged in the manufacture, proc-essing,sale,and distribution of printed reproductionproofs and related materials. During the preceding calen-dar year, the Company, in the course and conductof its business operations; purchased, transferred, andreceived at its Houston, Texas, plant, goods and mate-rials valued in excess of $50,000 directly from Statesof the United States other than the State of TexasAccordingly, I find that the Company is now, andhas been at all times material herein, engaged in com-merce within the meaning of Section 2(6) and (7) ofthe ActIt.THE RESPONDENTHouston Typographical Union No. 87 is a labor organi-zation admitting to membership employees of the Compa-ny111.THE UNFAIR LABOR PRACTICESA.The FactsThe parties hereto, Respondent and the Company,were parties to a collective-bargaining agreement cover-ing the composing room employees.of the Companywhich was dated July 1, 1967, and which expired byits terms on August 31, 1969. This contract contained,inter a/ia,the following provisions:FOREMENSec. 2. The operation, authority and control ofeach composing room shall be vested exclusivelyin the, Office through its representative, the foreman,who shall be a journeyman. In the absence (offdays, sickness, vacation or leave of absence) ofthe foreman, he may designate and post who willbe foreman during his absence and such designatedperson shall be vested with the full authority grantedby this agreement to the foreman. The foremanmay also designate and post an assistant to representhim as acting foreman on each shift in any 24-hour period during which the foreman has beenon duty, and who shall have full authority of theforeman except that he may reprimand but maynot discharge employees or change Office rules.Nothing in this section shall interfere' with instruc-tions being given by others for the proper executionof a job, when such instructions are deemed neces-sary by the foreman.Sec.2(a)At the discretion of the Employerthrough its representative, the foreman and/orassistant foremen, supervisory'personne'l in additionto foremen and assistants may be designated forthe purpose of assigning work to journeymen andissuing instructions necessary for the proper execu-tion of the composing room work. Such supervisorypersonnel,when designated by the Employerthrough its representatives, the foreman and/or593assistant foremen, shall have all°the authority vestedin the foreman and/or assistant foremen exceptthat of discharge or changing office rules.Sec 3(a) The foreman shall hire all employeesfor composing room operations. Applications forwork must be made to the foreman, who as therepresentative of the Employer is the only personhaving the authority to employ journeymen in thecomposing room.A journeyman is defined asAbout May 1969 Theodore DeFelice, president ofthe Company, appointed William E. Browning the com-pany plant superintendent. Prior thereto Browning forthe past 3 or 4 years had been the acting plant superin-tendent. For most of that period Foreman John Joneshad been the foreman of the composing room underBrowning. As of July 1969, John Henley was the nightor assistant foreman for the night shift, appointed tothat position by Foreman John Jones All the above-named individuals, except DeFelice, were members ofLocal 87.A few weeks prior to July 21, 1969,2 Browning becamedissatisfied with Henley as assistant or night foremanand began looking around for another person to assumethat position.' Browning and Jones discussed the matteratwhich time the name of Earl Browning," a cousinof Browning and a nonmember of Respondent, wascasually mentioned for the position by Browning. Jonesvoiced no opposition.Earlwas a journeyman. but was not a member ofRespondent, as was known by Browning.Despite , the articles of the contract quoted aboveJones acknowledged in his testimony that, as a' practicalmatter, he exercised the contractual power to hire andfire and to appoint only after consultation with Browningand/or DeFeliceOn July 14 Foreman Jones went on a week's vacationafter appointing one Zarelli to substitute for him asforeman. There is no showing of any consultationsbetween Zarelli and Browning and/or DeFelice overthe evening assistant foremanship.On July 21 Jones returned to work and was informedby Browning that Earl was to be the evening or assistantforeman beginning that evening. Jones so instructedHenley who returned to a production job and Earltook over the position of evening or assistant foremanon July 21.Earlworked as assistant foreman on July 21 butnotified the Company early on July 22 that he didnot wish to retain the job.On July 22 Henley was reinstated as assistant foremanand has remained such ever since.On August 5 Respondent received the following:Charges are hereby preferred against Bill Brown-ing,Superintendent of Naylor Type & Mats, for2All dates herein are in the year 1969 unless otherwise specifiedAlthough it is unimportant, Browning testified that he had calledthe union hall for an assistant foreman This the Union denies'Hereinafter Earl Browning will be referred to as Earl in orderto distinguish him from Plant Superintendent William Browning 594DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct unbecoming a union member and failureto observe provisions of the contract in that onJuly 21,1969, he usurped the power and dutiesof the foreman and hired a non-union man andappointed him assistant foreman in charge of thenight shiftBillBrowing[sic] later that same dayrefused permission for the chairman to use theoffice telephone to call the president of the localRespectfully submitted,/s/ E DOUGLAS AUSTINE DOUGLAS AUSTIN124493On August 6, the following letter dated August 6with a copy of the above charge attached was mailedby Respondent to BrowningDear Mr BrowningIam enclosing a copy of charges filed againstyou by E Douglas Austin These charges will beread at the regular meeting of HTU No 87 SundayAugust 10,atwhich time you will be given and[sic]opportunity to explain your position, if youdesireThe meeting will be heldat 1 30 p in at 1815Walker AvenueFraternally yours,LEROY WILLIAMSSECRETARYHTU No 87The Union held a meeting on August 10 Browningwas not present The charges were read and discussedand then the president referred the matter to the Union'sdisciplinary committeeThe disciplinary committee was scheduled to meeton September24Twice beforethat time Rayner wenttoBrowning to urge him to appear in person beforethe committee Browning failed to appear at the Septem-ber 25 meeting but did send the following letter bypersonal messengerIn answer to the charges preferred against meby Mr Austin-Ibelieve them unfair and I thinkhis conduct as a member of the Union shouldbe questionedHe with others refused to workthe shift assigned to him He kept other men fromworking and caused quite a stinkIdo notwantto file charges against Mr Austin-I don't believehe can afford a fine any more than I canI carry anot at the trade cardI also know all about the right to work lawIexpect the union to furnish us with the helpwe needRespectfullysubmitted/S/WILLIAM EBROWNINGAt the Meeting on September 25 the disciplinarycommittee voted to fine Browning I day's payThisdecisionwas affirmed by the membership atthe next regular union meeting(which was attendedby some of the Employer's employees)despite the vocalopposition of several union members E Douglas Austin,who originated the charge against Browning against theadvice of some union officials, vocally defended hischarges on the floor Finally the meeting voted to fineBrowningIday's payBy letter dated October 6 the Union notified Browningof this action as followsAt a regular meeting of Houston TypographicalUnion No 87 on September 14, 1969, you werefound guilty of charges filed against you by DouglasAustin and assessed a penalty of one day's pay-$30 90This amount will be added to your next duespayment,unless paid beforehandAlthough the Union billed Browning for the amountof this fine, the fine has never been paid Nor to thedate of the hearing has the Union taken any furthersteps to collect the fineBrowning remains a member of the Union in goodstandingB Analysis and ConclusionsRespondentand General Counselview this case fromthe standpointof whether or not Earlisa supervisoror one whoisarepresentative for the purposes ofcollectivebargainingor for theadjustment of griev-ances ' the GeneralCounselcontends that Earl, asnight foreman,is a supervisor or "representative" andhe is within the meaning of Section 8(b)(1)(B) and therefore any attemptby theRespondentto undulyinfluencean employer in the employer'schoice of or controlover hisrepresentative amounts to a violation of Section8(b)(1)(B)Respondent meets General Counsel only atthe threshhold and contends solely that Earl is nota representativeof the Employerwithin the meaningof Section 8(b)(1)(B) of theActOn thebasis of thecredited testimony of Superintendent Browning it isclear that the night foreman position at the Employer'splace of business possesses sufficient indicia of a supervi-sor underSection 2(11) of the ActFurthermore, thenight foreman's responsibilities include the adjustmentof grievances and thus Earl, as night foreman wasa supervisor or representative of the Employer withinSection 8(b)(1)(B) of the ActIt is more manifest andI also find that Superintendent Browning was a supervisoror representativeof the Employerentitled to protectionof Section8(b)(1)(B)There isno evidencethatEarl left hisposition asnight foreman involuntarilyThe nubof the case iswhether the Employer's authority to chooseits represent-atives was divested by the contractbetween the parties HOUSTON TYPOGRAPHICAL UNIONIf the Employer's authority was not divested then uniondiscipline against Browning for hiring a nonunion manand appointing him as "assistant foreman in chargeof the night shift" would be a violation of Section8(b)(1)(B).A union may not strike an employer to obtain aclause in the contract requiring foremen to becomemembers of the union, for to do so the union restrainsand coerces the employer by limiting his choice offoremen to union members.5 However, if the uniondoes not require foremen-members to hire membersonly or does not discipline foremen-members for hiringnonmembers, a contract requiring union membershipfor foremen does not violate Section 8(b)(2)." "Anemployer must be free of pressure in choosing his repre-sentatives for collective bargaining."'In Respondent's view the instant case involves disci-pline of a supervisor-member, Browning, for violationof the contract by usurping the power of the foremenin the hiring of the assistant foreman, Earl. The contractin question is subject to more than one interpretationon the issue and Respondent and General Counsel haveboth argued persuasively in support of their respectiveconflicting interpretations. In the SanFrancisco Mailers'case" the union disciplined the employer's supervisorsfor violations of the collective-bargaining contract. TheBoard found a violation of Section 8(b)(1)(B). The rela-tionship affected was one between the employer andthe union as the dispute was an outgrowth of the collec-tive-bargaining contract as in the instant case. The Boardstated "The relationship between the Union and itsmembers appears to have been of only secondary impor-tance, used as a convenient and . . . powerful toolto affect the employer-union relationship, i.e., to compeltheEmployer's foremen to take pro-union positionsin interpreting the collective-bargaining agreement."Such a purpose violates the statutory policy of Section8(b)(1)(B) of allowing the employer an unimpeded choiceof representatives for collective bargaining and settle-ment of grievances. To allow discipline of a supervisorfor alleged violations of the contract deprives the employ-er of the loyalty and agressive representation by hissupervisor that the employer is entitled to by Section8(b)(1)(B). Even though the supervisor does not handlegrievances, because of his position he would be a naturalpossible future choice of the employer to handle griev-ances which is sufficient to bring him within the protec-tion of Section 8(b)(l)(B).11 A union may not use itsinternal rules to boycott an employer who did not havea contract with the union since such dispute is notan intraunion matter and thus discipline of a supervisor-member for working for an employer who was notInternationalTypographical Union v N L R B [Hanerhill Gazette]278 F 2d 6 (C A 1, 1960), affd by equally divided court 365 U S705(1%1)N.L.RB v News Syndicate Co, Inc, 365 US695,699(1961)Portland Stereotypers Union No 48 (Journal Publishing Co)137NLRB 782, 787 (1962)"San Francisco-Oakland Mailers'UnionNo 18 (Northwest Publica-tions),172 NLRB No 252 (1969)Toledo Locals 15-P and 272, Lithographers (Toledo BladeCompany),175 NLRB No 173 (1969)595signatory to a contract with the union violates Section8(b)(1)(B)."' In another A. S.Hornercase" the uniondisciplined a supervisor-member for urging the employ-ees to vote "no" in an upcoming union election amonghisemployer's employees and for hiring nonunionemployees prior to the election. The discipline washeld to be violative of Section 8(b)(1)(B) because theunion was attempting by such discipline to compel theemployer to select a superintendent more amenable tothe union's position. The fine levied against the superin-tendent inHornerfor hiring nonunion employees washeld to be an attempt to cause the company superintend-ent to discriminateagainst nonunion applicants whichisprohibited by Section 8(a)(3) and thus a violationof Section 8(b)(1)(A) and (2).InGeneralMetal Products12a union was held tohave violated Section 8(b)(1)(B) by firing a workingforeman who was a member of the union for violatingthe contract by working prior to the beginning of theworkday and for using men of other crafts to assisthim in doing the work. Since the disciplinary actionwas connected with the foreman's supervisory functionsand since the fine was leveled at the foreman for violationof the contract and constitution, the union was heldto beattemptingto cause the foreman to substitutethe union's determination of the meaning of the collec-tive-bargaining contract for the employer's, thus coercingthe employer's choice of representatives for collectivebargaining or handling of grievance.It is clear that Respondent fined or disciplined Brown-ing for alleged failure to adhere to the contract inbypassing Foreman Jones and hiring a nonunion manas assistant foreman. These were the charges that Brown-ing was found guilty of in the Union's letter of October6.Such action by the Union was aimed at renderingBrowning more amenable to their interpretation of thecontract provision in dispute in this case thus deprivingthe employer of effective representation in violationof Section 8(b)(1)(B) of the Act. Byattemptingto causeBrowningto discriminateagainst the nonunionassistantforeman, Earl, and byengaging insuch discipline inthepresence of employees of the Employer, theRespondent also violated Section 8(b)(1)(A).The parties' collective-bargainingagreementcontainsextensive provisions for arbitration of grievancesarisingunder the contract by the Joint Standing Committee.In the instant case Respondent chose to proceed unilater-ally to resolve the dispute under the contract by disciplin-ing Browning instead ofutilizing thecontractual provi-sions.Respondent cannot now be heard to complainthat the Board resolve the dispute. The substitutionof unilateral action in form of discipline of Browningby Respondent forecloses at this late date resort tothe arbitration provisions of the contract. Such contractu-aldefense does not divest the Board of jurisdiction."New Mexico District Council of Carpenters (A S Horner), 177NLRB No 76 (1969)"New Mexico District Council of Carpenters,176 NLRB No 105(1969)2SheetMetal Workers', Local 49,178 NLRB No 24 (1969)"Mastro Plastics Corp vN L R B,350 U S 270, cfN L R B(Cont ) 596DECISIONSOF NATIONALLABOR RELATIONS BOARD`Neither party ^ has` sought to invoke arbitration of thedispute. Furthermore,' as the Respondent's purpose herewas to compel Browning to adopt a prounion positionregarding the,interpretation of the contract, it is unneces-sary for the Trial Examiner to resort to an interpretationof the contract or to resolve or reconcile the conflictingand ambiguous language of section 2, 2(a),, and 3(a)of the contract for, even if Respondent's interpretationbe correct, it has utilized an improper means to enforcethose provisions.14'Assuming,asRespondent contends,thatEarlwasnot a supervisor'or representative compels no differentresult.The issue here is discipline of Browning as, repre-sentative of the Employer,not Earl.The subject matterof the discipline was alleged violation ofthe contractas' itwas inSan'Francisco-Oakland Mailers',supra.and whether or'not Earl was 'a supervisor or representa-tive in noway affectsthe, result.It is the disciplineof Browning(which was made known to the employees),clearly a representative of the Employer,for givingto the contract an interpretation more advantageousto the Employer that we are concerned with. I findsuch conduct by Respondent to violate Section 8(b)(1)(B)and 8(b)(l)(A).The parties hereto' will no doubt consider this caseto have been "an exercise in utter futility"-which,except for the rescission of the fine, it is. The decisionhere is, however, in scrupulous accord with Board lawwhich appears to be premised'upon the rather speculativefuture effects of the union action involved upon theindividual affected if and when at some future datehe becomes the Employer's "representative for the pur-poses of collective bargaining. or the adjustment of griev-ances," neither of -which is involved here. That thenis the basis of the instant decision. Under that theoryan interpretation of the contract provisions quotedsuprabecomes immaterial., Therefore, although both partieshere apparently anticipated such interpretation here,none has been made. For such an interpretation thepartieswillhave to utilize the arbitration provisionsof their agreement-which probably should have beendone in the first placeIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with the ChargingParty's operations described in section I, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:vC &C Plywood Corporation,385 U S 421,Internatu,nalHarvesterCompany,138 NLRB 923 (1962)" San Francisco-Oakland Mailers'Union,supraC & C Plywoodrequires no other resultfor inthat case, unlike here, there was noarbitration clause That case is inapplicable hereCONCLUSIONS OF LAW1.Respondent is a labor organization within the mean-ing of Sections 2(5) and 8(b) of the Act.2.The Employer,'is an employer within the meaningof Sections 2(2) and 8(b)(1)(B) of the Act:3.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.4.By restraining and ' coercing the Employer in theselection of its representatives for the purposes of collec-tive bargaining or the'adjustment of grievances Respond-ent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(b)(1)(B) of,the Act.5.By attempting to cause the Employer to discrimi-nate against the nonunion assistant foreman, Earl Brown-ing, in the presence of employees of the Employer,the Respondent violated Section 8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce -within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(b)(1)(B) and 8(b)(l)(A) of the Act I shall recommendthat it cease and desist from restraining or coercingtheEmployer or any employer `with whom it has acollective-bargaining agreement in.the manner chargedherein. Additionally, I find that the coercive effect hereincan be removed only if Respondent is required to rescindthe fine imposed against Browning. The debilitatingeffects on the employees will be remedied by the postingof the notice as prescribed below.RECOMMENDED ORDERUpon the basis of,the foregoing findings of fact andconclusions of law and upon the entire record in thiscase, I recommend that the Respondent, its officers,agents, and representatives, shall:1.Cease and desist from:(a) In any manner restraining or coercing HoustonShopping News Company, d/b/a Naylor Type and Mats,in the selection of representatives chosen for the purpos-es of collective bargaining or the adjustment of griev-ances.(b)Refraining or refusing to use the means providedby its collective-bargaining agreement for the adjustmentof grievances and disputes thereunder in order to restrainor coerce the Employer in the selection of its representa-tives for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Rescind the fine levied against William E. Brown-ing and excise all record thereof from its files.(b)Post at offices of the Charging Party, the employerwilling, as well as at Respondent's meeting place, copies HOUSTON TYPOGRAPHICAL UNIONof thenotice attached hereto marked"Appendix "''Copiesof said notice,on forms providedby theRegionalDirector forRegion 23,Houston,Texas,after beingduly signed by Respondent's authorized representative,shall be posted by Respondent immediately upon receiptthereof,in conspicuous places, including all places wherenotices to members of Respondent and employees ofthe ChargingParty arecustomarily posted and be main-tained as posted for the duration of the contract withthe ChargingParty,but in no event for less than 60consecutivedaysfrom the date of posting Reasonablesteps shallbe taken byRespondent to insure that saidnotices are not altered,defaced,or covered by anyother material(c)Notifythe RegionalDirectorfor Region 23, inwriting,within 20 daysfrom the receipt of this Decision,whatstepshavebeen takento complyherewith "'In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulationsof theNational Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adoptedby theBoard and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofaUnited StatesCourt ofAppeals the words in the notice readingPosted by Order oftheNationalLaborRelations Boardshallbechanged to readPosted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelationsBoard" In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 23 in writing within 10 days from the date ofthis Order what steps Respondent has taken to comply herewithAPPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAftera hearing inwhich bothsides had the opportunity597to present their evidence,the NationalLaborRelationsBoard has found that we violated the law and hasordered us to post this notice and abide by its termsWE WILL NOTin any manner restrain or coercethe aforesaid Employer,Houston Shopping NewsCompany,d/b/aNaylor Type andMats, in theselection of representatives he may choose for thepurposes of collective bargaining and the adjustmentof grievances or disputes under the contractWE WILL NOTcite superintendents or representa-tivesofHouston ShoppingNews Company, d/b/a Naylor Typeand Mats before our trial boardnor require them to answer for decisions madeby them as to the meaning or application of anycollective-bargaining agreement to which we area party where such an agreement contains provisionsfor theadjustment of grievances and disputesWE have rescinded and have notified WilliamE Browning that the fine imposed has been rescind-ed and all reference thereto has been expungedfrom our recordsDatedByHOUSTONTYPOGRAPHICAL UNIONNo 87(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defacedby anyoneThisnoticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,6617 Federal OfficeBuilding, 515 Rusk Avenue,Houston,Texas 77002,Telephone713-226-4296